Exhibit 10.1

 

REVOLVER NOTE

 

US $100,000,000.00

 

Dated November 17, 2017

 

FOR VALUE RECEIVED, Fidelity National Financial, Inc., a Delaware corporation
(the “Lender”), agrees to make loans (each such loan, a “Revolving Loan”) to
Cannae Holdings, Inc., a Delaware corporation (the “Borrower”), from time to
time in an aggregate amount not to exceed the principal sum of one hundred
million United States dollars (US $100,000,000.00) (the “Commitment”), on the
terms set forth below.

 

1.                                      Definitions:

 

“Borrower” has the meaning assigned to such term in the preamble to this Note.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Lender is located and, if such day relates to any
Revolving Loan, means any such day that is also a London Banking Day.

 

“Commitment” has the meaning assigned to such term in the preamble to this Note.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America,
any state thereof or other applicable jurisdictions from time to time in effect
and affecting the rights of creditors generally.

 

“Default Rate” means an interest rate equal to the interest rate otherwise
applicable to a Revolving Loan plus 2% per annum, in each case to the fullest
extent permitted by applicable Laws.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eurodollar Rate” means, for any Interest Period, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
which rate is approved by the Lender, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Lender from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for the purposes of this Revolver Note.

 

“Event of Default” has the meaning specified in Section 7.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising

 

--------------------------------------------------------------------------------


 

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Interest Period” means, as to each Revolving Loan, the period commencing on the
date such Revolving Loan is disbursed or continued and ending on the date one
month thereafter (subject to Section 6(a)); provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; and

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests or other securities of another Person, (b) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.

 

“Lender” has the meaning assigned to such term in the preamble to this Note.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Maturity Date” has the meaning specified in Section 3.

 

“Obligations” means all advances to, and debts, liabilities and monetary
obligations of, the Borrower to the Lender arising under this Note, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, including
interest and fees that accrue after the commencement by or against the Borrower
of any proceeding under any Debtor Relief Laws naming the Borrower as the debtor
in

 

2

--------------------------------------------------------------------------------


 

such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Revolving Loans after giving effect to any borrowings and
prepayments or repayments of the Revolving Loans, occurring on such date.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Revolving Loan” has the meaning assigned to such term in the preamble to this
Note.

 

2.                                      Borrowings.  Each borrowing, shall be
made upon the Borrower’s irrevocable notice to the Lender, which may be given by
telephone.  Each such notice (whether telephonic or written) must (i) be
received by the Lender not later than 10:00 a.m. (New York time) on the
requested date of any such borrowing and (ii) specify the date and principal
amount of such borrowing.  Each telephonic notice by the Borrower pursuant to
this Section 2 must be confirmed promptly by delivery to the Lender of a written
notice, signed by an officer of the Borrower.  The Outstanding Amount may not
exceed the Commitment at any time.  Each borrowing shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof.

 

3.                                      Repayment.  The Borrower shall repay to
the Lender the aggregate outstanding principal amount of each Revolving Loan on
the five year anniversary of the date this Note (the “Maturity Date”); provided,
such Maturity Date shall be automatically extended for additional five (5) year
terms on each subsequent anniversary date, unless the Borrower or the Lender in
its sole discretion provides notice, at least five (5) Business Days prior to
such Maturity Date, that the maturity of such Revolving Loans shall not be
extended.  The Borrower shall have the right to prepay, at any time and from
time to time, all or any portion of the outstanding principal amount hereunder,
without premium or penalty other than customary breakage costs.  Amounts repaid
under this Note shall be available to be re-borrowed.

 

4.                                      Use of Proceeds.  The Borrower shall use
the proceeds of the Revolving Loans for (i) Investment purposes and (ii) working
capital needs.

 

5.                                      Place of Payment.  All amounts payable
hereunder shall be payable to the Lender by wire transfer of immediately
available funds into an account or accounts designated by the Lender in writing
from time to time.  All payments shall be made in lawful money of United States
and shall include all fees and costs, including any currency exchange costs,
applicable to such payments.

 

6.                                      Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, the Revolving Loans shall bear interest at the Eurodollar Rate plus
450 basis points.  No more than one Interest Period may be applicable to the
Revolving Loans at any one time.  If after giving effect to a proposed borrowing
of Revolving Loans, more than one Interest Period would be in effect, such
proposed borrowing shall have the same Interest Period as the existing Revolving
Loans.  At the end of any Interest

 

3

--------------------------------------------------------------------------------


 

Period, to the extent any Revolving Loans remain outstanding, such Revolving
Loans will be continued in a new Interest Period.

 

(b)                                 (i) If any amount of principal of any
Revolving Loan is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to, at the Default Rate, to the fullest extent permitted by
applicable laws.

 

(ii)                                  If any amount (other than principal of any
Revolving Loan) payable by the Borrower under this Note is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Lender, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate, to the fullest extent permitted by applicable
laws.

 

(iii)                               Upon the request of the Lender, while any
Event of Default exists (other than as set forth in clauses (b)(i) and (b)(ii)
above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate, to the fullest extent permitted by
applicable laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Revolving Loan shall be
due and payable in arrears on the last day of each Interest Period.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

7.                                      Creditor Rights.  In the event that
(i)(a) the Borrower shall fail to make within two (2) Business Days after the
same becomes due, any scheduled payment of interest or principal hereunder
and/or (b) the Borrower shall fail to observe or perform any other provision of
this Note (other than Section 4) and such failure shall continue unremedied for
a period of thirty (30) days, (ii) the Borrower shall be dissolved or
adjudicated insolvent, (iii) the Borrower shall cease engaging in business
operations, (iv) any legal proceeding by any judgment creditor is commenced
against the Borrower to attach or levy upon any material property of the
Borrower, which is not dismissed within forty-five (45) days, (v) the Borrower
shall become the subject of any bankruptcy (including, without limitation, any
reorganization under Chapter 11 of Title 11 of the United States Code and /or
its foreign equivalent), insolvency, receivership, liquidation (including,
without limitation, any liquidation under Chapter 7 of Title 11 of the United
States Code and/or its foreign equivalent), or dissolution under applicable law
or statute, (vi) the Borrower shall make a general assignment for the benefit of
its creditors and/or (vii) unless otherwise approved by the Lender, the Borrower
shall breach the requirements of Section 4 (each event described in clauses
(i) through (vii), an “Event of Default”), then, in each case of clauses
(i) through (vii) above, the Lender, at its option, shall have the right to
declare the entirety of the Obligations outstanding hereunder to be immediately
due and payable without notice or demand.  In such event, the Borrower shall be
required to make immediate payment of

 

4

--------------------------------------------------------------------------------


 

the entire outstanding principal balance of this Note, together with all accrued
and unpaid interest thereon.

 

8.                                      Miscellaneous.

 

(a)                                 Submission to Jurisdiction; Waivers;
Amendments.  THE LENDER AND THE BORROWER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF DELAWARE, AND
THEY HEREBY IRREVOCABLY AGREE THAT ANY ACTION MAY BE HEARD AND DETERMINED IN
SUCH DELAWARE STATE OR FEDERAL COURT.  THE LENDER AND THE BORROWER HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST THE BORROWER ARISING
OUT OF THIS NOTE OR BY REASON OF ANY OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN
THE BORROWER AND THE LENDER OF ANY KIND OR NATURE.  No delay or failure on the
part of the Lender in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise by the Lender of any right or
remedy shall preclude other or further exercise thereof or the exercise of any
other right or remedy.  The rights, remedies, powers and privileges provided
herein are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.  Time is of the essence in respect of the
performance of all payment obligations under this Note.  The Borrower hereby
waives presentment and demand for payment, notice of dishonour, protest and
notice of protest of this Note.  No modification or waiver of any provision of
this Note or consent to departure therefrom shall be effective unless in writing
and signed by the Borrower and the Lender.

 

(b)                                 Governing Law.  THIS NOTE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE AND NO
CONFLICTS OF LAW PRINCIPLES WILL APPLY TO THIS NOTE.

 

(c)                                  Severability.  In the event that any
provision of this Note would be held in any jurisdiction to be invalid,
prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Note or affecting the validity or enforceability of such
provision in any jurisdiction.

 

(d)                                 Counterparts; Binding Effect; Successors and
Assigns.  This Note may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract.  This
Note shall not be assignable by the Borrower without the prior written consent
of the Lender.  Subject to the foregoing, this Note and every part hereof shall
be binding upon the undersigned and their respective successors and assigns, and
shall inure to the benefit of and be enforceable by the Lender and any of its
successors and assigns.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
written above.

 

 

 

THE BORROWER:

 

 

 

CANNAE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

Name:

Michael L. Gravelle

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

THE LENDER:

 

 

 

FIDELITY NATIONAL FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

Name:

Michael L. Gravelle

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO REVOLVER NOTE]

 

--------------------------------------------------------------------------------